This office action is in response to Applicants’ amendments/remarks received December 18, 2020.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 10, 12-14 are canceled.  Claims 1-9, 11, 15-24 are under consideration.

Objections and Rejections
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9, 11, 15-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cham et al. (US 20040170649; previously cited) in view of Bomberger I (US 20030150809; previously cited).
Cham et al. disclose kits for extracting lipids from a fluid, i.e. blood (p. 5, 10-11, p. 12-13).  Cham et al. disclose that the kits comprise containers for different purposes; a first container generally contains one or more first extraction solvents; such means may be a component of the first container or a separate component adapted to function with the first container; such means include, but are not limited to, any type of cap, spout, funnel, penetrable seal, penetrable diaphragm, tube, pipette, or other means known to one skilled in the art for removing the one or more first extraction solvents or introducing a fluid containing lipid into the 
Cham et al. disclose that after mixing the first (extraction) solvent, the solvent is separated from the fluid being treated; since the first solvent typically immiscible in the aqueous fluid, the two layers are permitted to separated and the undesired layer is removed (paragraph 0118).  Separation may be achieved through any means, including but not limited to removing the undesired layer by pipetting, centrifugation followed by removal of the layer to be separated, creating a path or hole in the bottom of the tube containing the layers and permitting the lower layer to pass through, utilization of a container with valves or ports located at specific lengths along the container to facilitate access to and removal of specific layers, and any other means known to one of ordinary skill in the art (paragraph 0119).
Cham et al. further disclose another method of separating solvent is through the use of charcoal, preferably activated charcoal; this charcoal is optionally contained in a column; 
Cham et al. disclose the kits used to process plasma generate delipidated plasma which may be stored for subsequent administration (paragraph 0046).
Cham et al. do not explicitly teach a waste container or output container for storing the delipidated fluid.
Bomberger I discloses systems for removing lipids from fluids.  Bomberger I discloses that the systems comprise various components including at least containers for containing fluids/solvents, a mixer, separator (centrifuge), plurality of tubing and valves (at least p. 3-19).  In one embodiment, Bomberger I discloses an input fluid container (bag), a tube portion attached to the input fluid container, a second tube portion attached to valves which merges into another tube portion attached to a mixer, where another tube portion connects to a separator, where a tube extends from the separator to a waste container (receptacle) and another tube extends from the separator to a HFC (hollow fibers), where a plurality of tubes attach the hollow fibers to filters, and to an output buffer container (for storing the delipidated fluid) and a waste receptacle (see at least Fig. 20, p. 18-19).  Bomberger I discloses the embodiments may be manufactured so that all components during operation are contained within a single module that may be disposable (paragraph 0182).  Bomberger I discloses the delipidation systems may be composed of numerous designs (at least paragraph 0095).  It is further disclosed that the flow of the fluids (or liquids) through each of said components or elements can be achieved by gravity (at least p. 9-19, specifically paragraphs 0108, 0109, 0111, 0112, 0114, 0119, 0129, 0140, 0143, 0156, 0168, 0170).  The valves used in each embodiment may be, but are not limited to pinch, globe, ball, gate or other conventional valves; thus, the invention is not limited to a valve having a 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the references and arrive at a kit comprising the claimed components:  a fluid input container, a container containing an extraction solvent (lipid removing agent), a mixer comprising a container (i.e. bag), a separator comprising at least one of a funnel or charcoal column, a waste container for receiving the extraction solvent/lipid, a container for receiving the delipidated fluid, and a plurality of tubing and valves that can be used to mix the fluid with the extraction solvent, separate the solvents, and obtain the fluid after treatment, wherein the plurality of tubes and valves are adapted to be attached to each of said components (instant claims 1-9, 11, 15-24).  The motivation to do so is given by the prior art, which disclose the same components as claimed can be arranged in a kit or disposable system for extracting lipids from fluids to obtain a delipidated fluid that can be stored for subsequent administration.
Regarding the limitations of how the claimed kit, containers, tubing, and valves, etc. are used or connected (i.e. instant claims 1, 9, 11, 15, 23, 24), it is submitted that these limitations are intended uses of the kit and its components and are reasonably suggested by the prior art.  It is submitted that Cham et al. and Bomberger I reasonably disclose the same components as recited in the instant claims and in the same arrangement for use in a kit of parts or disposable system for extracting lipids from a fluid to obtain a delipidated fluid; therefore, the components disclosed by Cham et al. and Bomberger I are obvious over the claimed kit and its components.  Further, as noted above, it is submitted that Bomberger I discloses fluid flow via gravity in the 
Regarding the limitations that the mixer comprises a shaker bag and the separator is a funnel-shaped bag (instant claim 1, 15), Cham et al. disclose that the containers for mixing can be mixed by agitation, inversion, shaking, or other means (p. 5, 10, 12); and that suitable materials that are biocompatible and approved for medical applications can be used in the kit (p. 12-13); therefore, it would be obvious that bags can be used as containers since Cham et al. and Bomberger I already disclose that the plasma fluids can be contained in bags and Cham et al. disclose components adapted for the containers including funnels, penetrable diaphragms, and tubes.
Regarding instant claims 2-3, 5-7, 16-17, 19-21, Cham et al. disclose that the extraction solvent is contained in a container (p. 5, 9, 12-13) and that the extraction solvent include but are not limited to alcohols, hydrocarbons, amines, ethers, and combinations thereof (p. 7).  Cham et 
Regarding instant claim 4, 8, 18, 22, Bomberger I discloses that the extraction solvent to extract lipid include but are not limited to alcohols, including ethanol, ethers, esters, halohydrocarbons, or halocarbons which include, but are not limited to di-isopropyl (DiPE), which is also referred to as isopropyl ether, diethyl ether (DEE), which is also referred to as ethyl ether, ethyl acetate, dichloromethane, chloroform, isoflurane, sevoflurane, perfluorocyclohexanes, trifluoroethane, cyclofluorohexanol, and combinations thereof (p. 6).

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.  The claims remain unpatentable under 103(a) for the reasons previously noted and are incorporated herein.
Applicants assert as can be seen in Fig. 1-3 of Cham et al., there is no configuration disclosed describing how the separate containers must be attached.  Applicants’ claims require a series of attached components (which are not separate individual containers) that are pre-attached in a particular way.  See Applicants’ remarks p. 8-9.
Applicants’ remarks are not persuasive.  Firstly, it is noted that Cham et al. is cited as a 103(a) reference with at least Bomberger I.  Additionally, MPEP 2144.04 notes that it is obvious to duplicate and/or rearrange parts and/or components.  In this instance, the limitations of how the claimed kit, containers, tubing, and valves, etc. are used or connected (i.e. instant claims 1, 9, 11, 15, 23, 24) are intended uses of the kit and its components and would have been obvious in view of the teachings of the prior art.  As noted in the 103(a) rejection above, the prior art (Cham et al.; Bomberger I) disclose the same components as claimed can be arranged in a kit of parts or 
The kit of parts disclosed in Cham et al. is reasonably noted above.  Cham et al. do not explicitly teach a waste container or output container for storing the delipidated fluid.
Bomberger I discloses that the systems comprise various components including at least containers for containing fluids/solvents, a mixer, separator (centrifuge), plurality of tubing and valves (at least p. 3-19).  In one embodiment, Bomberger I discloses an input fluid container (bag), a tube portion attached to the input fluid container, a second tube portion attached to valves which merges into another tube portion attached to a mixer, where another tube portion connects to a separator, where a tube extends from the separator to a waste container (receptacle) and another tube extends from the separator to a HFC (hollow fibers), where a plurality of tubes attach the hollow fibers to filters, and to an output buffer container (for storing the delipidated fluid) and a waste receptacle (see at least Fig. 20, p. 18-19).  Bomberger I discloses the embodiments may be manufactured so that all components during operation are contained within a single module that may be disposable (paragraph 0182).  Bomberger I discloses the delipidation systems may be composed of numerous designs (at least paragraph 0095).  It is further disclosed that the flow of the fluids (or liquids) through each of said components or 
Therefore, the teachings of the prior art reasonably disclose a kit of parts that can be arranged as recited in the instant claims.
Regarding Applicants’ remarks that the claims require that the mixer be attached to another tube and a funnel-shaped bag separator, which is not taught by Cham et al., the remarks are not persuasive.
It has already been disclosed in Cham et al. that the containers and/or tubing can be adapted to have various shapes and/or designs, including spout, cap, funnel, etc.  Bomberger I discloses at least a tube portion attached to a mixer, where another tube portion connects to a separator, where a tube extends from the separator to a waste container (receptacle).  
Cham et al. disclose that the containers for mixing can be mixed by agitation, inversion, shaking, or other means (p. 5, 10, 12); and that suitable materials that are biocompatible and approved for medical applications can be used in the kit (p. 12-13); therefore, it would be obvious that bags can be used as containers since Cham et al. and Bomberger I already disclose that the plasma fluids can be contained in bags and Cham et al. disclose components adapted for the containers including funnels, penetrable diaphragms, and tubes.
Therefore, it would have been obvious to arrive at a separator container in a funnel shape.
It is further disclosed in Bomberger I that the valves used in each embodiment may be, but are not limited to pinch, globe, ball, gate or other conventional valves; thus, the invention is not limited to a valve having a particular style (at least paragraph 0097).  It is disclosed that the system is configured to allow fluid to flow at a rate through each of said components or elements 
Therefore, it would be obvious to one of ordinary skill that the valves disclosed in Bomberger I are capable of being adapted or configured to open and close depending on the amount or weight of fluid flowing through the system components.
The valves described in Bomberger I all appear to comprise structural features capable of the intended function or use recited in the instant claims.
See also the reasons noted on at least p. 7-8 of the September 18, 2020 non-final office action and p. 7-8 of the March 31, 2020 final office action.

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Patent Examiner, Art Unit 1656